UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1380



IMAD ISSA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A23-105-916)


Submitted:   December 23, 2004            Decided:   January 13, 2005


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Richard W. Moore, Jr., LAW OFFICE OF RICHARD W. MOORE, PA, Towson,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Daniel E.
Goldman, DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Imad Issa, a native and citizen of Lebanon, seeks review

of a final order of the Board of Immigration Appeals affirming

without opinion the Immigration Judge’s denial of his motion for

reconsideration.     We have reviewed the record and conclude that we

are without jurisdiction to consider this appeal.             See 8 U.S.C.

§§   1252(a)(2)(C), 1227(a)(2)(B) (2000).         We accordingly dismiss

the petition for review.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                       PETITION DISMISSED




                                   - 2 -